Citation Nr: 1603344	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  11-26 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than October 15, 2009 for the assignment of a 10 percent disability rating for a right knee disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from July 1994 to July 1996.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which in part, assigned an effective date of October 15, 2009, for the grant of an increased 10 percent rating for a right knee disability.  The Veteran timely appealed for an earlier effective date.

In November 2015 the Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing held at the RO.  A transcript of the hearing has been associated with the claims folders.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  VA received the Veteran's claim for an increased rating for a right knee disability on October 15, 2009. 

2.  In a December 2009 rating decision, the RO granted an increased 10 percent disability evaluation for a right knee disability, effective October 15, 2009, which was the date of the Veteran's claim for an increased rating.

3.  There was no formal or informal claim for an increased rating for this disability prior to the October 15, 2009 claim. 
 
4.  With regard to this disability, there is no evidence of treatment showing an increase in severity within the year preceding the October 15, 2009 increased rating claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than of October 15, 2009 for the assigned 10 percent rating for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In a November 2009 letter, prior to the date of the issuance of the appealed December 2009 rating decision the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. §5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate a claim for increased ratings; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide. 

The November 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, as this claim deals with an effective date, the notice requirements of the VCAA have been met because the initial intended purpose of the notice has been served.  Additional VCAA notice is not required concerning this "downstream" effective date element of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has clarified that no additional VCAA notice is required for a downstream issue, including regarding the effective date, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Instead of issuing an additional VCAA notice in this situation, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  Since the RO issued an SOC in November 2009 addressing the downstream earlier-effective-date claim, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. (2003). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2015).  Service treatment records, private medical records and VA medical records have been associated with the claims file.  All identified and available treatment records have been secured. The Veteran was also provided with VA examinations in November 2009 and April 2015.  

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Board's hearing testimony.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in November 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) identified the issue on appeal, asked questions and elicited testimony in order to substantiate the claim, and accepted testimony on the matter of nexus.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claim.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

A reasonably raised claim remains pending until there is either recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.  See Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006) and Myers v. Principi, 16 Vet. App. 228, 229 (2002); 38 C.F.R. § 3.160(c).

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Regulations also provide that the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(o) (1).

The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2).

Three possible dates may be assigned depending on the facts of a case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1) ); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) ); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2) ).  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o) (2). 

Under applicable laws and regulations, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b) (2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o) (1) (2); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA. See 38 U.S.C.A. § 5101(a); 38 C.F.R. §3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  All filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that "[i]n direct appeals, all filings must be read 'in a liberal manner' whether or not the veteran is represented").

Furthermore, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id.  at (b) (2).

Factual Background and Analysis

The Veteran contends that he should be entitled to an earlier effective date for the award of a 10 percent rating for his right knee disability.  He testified during his Board hearing that his service treatment records document a right knee disability that is 10 percent disabling from the time he initially filed for service connection in 1996, and that he should be entitled to the 10 percent rating from July 1996. 

On July 10, 1996 the Veteran filed a claim of entitlement to service connection for a right knee disability.

In an April 1997 rating decision, the RO granted service connection for a right knee disability at an initial noncompensable rating, effective July 10, 1996.  The rating decision noted that a noncompensable evaluation was assigned in the absence of a VA rating examination which might have shown painful motion, recurrent subluxation or lateral instability of the right knee.  Notably, the Veteran failed to report for a VA examination which was scheduled in October 1996.

The Veteran filed a new claim for an increased rating for this service connected right knee disability on October 15, 2009.  A December 2009 rating decision granted an increased 10 percent rating for a right knee disability, effective October 15, 2009.

As such, under the law, the earliest the Veteran could be entitled to an effective date for his 10 percent evaluation would be October 15, 2008, which is one year prior to the date of the increased rating claim, if it is factually ascertainable that the increase in severity took place during that year.  

However, there is simply no evidence of record dated from October 2008 to October 2009 which would indicate an increase in severity of the Veteran's right knee disability occurred, such that an effective date earlier than October 15, 2009 would be warranted.  The Veteran did submit private medical evidence from this period.  However this evidence concerns other disabilities of the Veteran, such as his left knee and other medical conditions.  Notably, while a private treatment record dated October 23, 2008 noted that the Veteran had left knee pain, the treatment record is silent as to the right knee.  As a result, there is simply no evidence of record showing an increase in severity of the Veteran's service connected right knee disability until he filed a claim for an increased rating on October 15, 2009.  As such, the Board finds that this date is the proper effective date for grant of increased rating for this disability.

The Board points out that while the Veteran was granted service connection for this disability at an initial noncompensable level in the April 1997 rating decision, he did not appeal that decision.  There is nothing of record from that time that could be reasonably construed as a timely notice of disagreement with respect to the disability rating or effective date assigned.  From that time, until October 15, 2009, there is no evidence of record indicating that the Veteran ever filed a claim for a higher evaluation.  As such, there is simply no basis on which to assign an effective date earlier than October 15, 2009. 

The Board notes that the Veteran and his representative testified that the effective date for his 10 percent rating for his right knee disability should be from the original date of his claim in July 1996 as complete service treatment records had not been available during the April 1997 rating decision which assigned an initial noncompensable evaluation.  The record demonstrates that the Veteran's complete service treatment records were associated with the file in December 2009.  Notably, 38 C.F.R. § 3.156(c)  provided that where new and material evidence consisting of a supplemental report from a service department is received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction (AOJ).  38 C.F.R. § 3.156(c) (1999).  However, the Board finds no legal basis for entitlement to an earlier effective date.  While § 3.156(c) is applicable for new and material claims involving service connection, the service treatment records are not relevant to the increased rating claim.  Therefore, a theory of an earlier effective date based on § 3.156(c) is not for application.

Additionally, as noted above, in conjunction with his initial claim for service connection for a right knee disability, the Veteran was scheduled for a VA examination in October 1996 for which he failed to report.  The April 1997 rating decision specifically noted that the initial noncompensable evaluation was based on the absence of a VA rating examination which might have shown painful motion, recurrent subluxation or lateral instability of the right knee.  

Accordingly, an effective date prior to October 15, 2009 (the date assigned by the RO), for a rating of 10 percent for a right knee disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  


ORDER

Entitlement to an effective date earlier than October 15, 2009 for the assignment of a 10 percent disability rating for a right knee disability is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


